Opinion by
Mb. Justice Pele,
The nonsuit entered at the trial cannot be sustained on the ground that the contract for the release of the defendant’s dower in her husband’s estate was not in writing. An action may be maintained for the breach of a parol contract for the sale of land, but damages in such an action are limited to the recovery of the purchase money paid or the value of the consideration given, and the expenses incurred, and do not include the loss of the bargain: Dumars v. Miller, 34 Pa. 319.
The plaintiff’s case was however fatally defective for want of proof of the authority of the alleged agent of the defendant to make the contract. Of this there was no evidence nor offer of evidence. The offer was to show that the attorney of the defendant verbally agreed to sell her dower interest in consideration of services to be rendered by the plaintiff in procuring testimony to enable her to defend an action against her husband’s estate, and his power to bind her rested wholly on his presumed authority as an attorney at law. Such an agreement, if made, was not within the scope of the authority of an attorney. The implied authority of an attorney at law in this state is very broad as to those things which arise in the regular course of litigation and pertain to the conduct of an action, but he is without authority to compromise an action or to accept land instead of money in satisfaction of a judgment: Huston v. Mitchell 14 S. & R. 307; Dodds v. Dodds, 9 Pa. 315; Kissick v. Hunter, 184 Pa. 174. His authority cannot by implication be extended to authorize the sale of his client’s land in payment for services to be rendered.
The judgment is affirmed.